In the United States Court of Federal Claims

 INSIGHT PUBLIC SECTOR, INC.,

                   Plaintiff,

                       v.
                                                         No. 21-cv-1755
 THE UNITED STATES,
                                                         Filed: April 25, 2022
                   Defendant,

                      and

 DELL MARKETING L.P.,

                   Intervenor-Defendant.



                                            ORDER

       This action is currently pending before the Court following remand to the U.S. Department

of Navy (Navy) to conduct a Procurement Integrity Act (PIA) investigation consistent with this

Court’s December 9, 2021 Remand Order. See ECF No. 56 (Remand Order). On January 28,

2022, Defendant notified the Court that the Navy concluded its PIA investigation and found that

the alleged PIA violation did not occur and did not impact the award to Dell Marketing L.P. (Dell

Marketing). (ECF No. 64.) Subsequently, the parties filed supplemental motions for judgment on

the administrative record (SMJARs) limited to the Navy’s PIA investigation, ECF Nos. 77-79, and

the Court held oral argument on the SMJARs on April 8, 2022. ECF No. 67 at 2. As explained

below, and as acknowledged by Defendant in briefing and during oral argument, the Navy

selectively complied with this Court’s Remand Order. Accordingly, this Court GRANTS IN

PART Plaintiff’s Supplemental Motion for Judgment on the Administrative Record (ECF No. 77),
DENIES IN PART Defendant’s Supplemental Cross-Motion for Judgment on the Administrative

Record (ECF No. 78), DENIES IN PART Intervenor-Defendant’s Supplemental Cross-Motion

for Judgment on the Administrative Record (ECF No. 79), and REMANDS this action once again

to the Navy to fully comply with this Court’s previous Remand Order.

       The general facts underlying this dispute are described in this Court’s Remand Order,

familiarity with which is presumed. As noted in the Remand Order, Plaintiff Insight Public Sector,

Inc. (Insight) “broadly alleged that at some time before Dell Marketing’s May 27, 2021 email to

the Navy, Dell Marketing received ‘inside information about Insight’s proposal.’” Remand Order

at 21 (quoting AR 4730). Accordingly, when this Court held that the Navy failed to investigate

this alleged PIA violation, it ordered the Navy “to investigate Plaintiff’s first allegation of a PIA

violation; namely, that the information in Dell Marketing’s May 27, 2021 email to the Navy

concerning certain allegedly mispriced CLINs in Insight’s bid potentially indicates a PIA violation

occurred.” Remand Order at 27. As Intervenor-Defendant Dell Marketing correctly observed, the

Court ordered the PIA investigation to cover the period up to May 27, 2021, “to cover the breadth

of Insight’s contention.” (ECF No. 79-1) at 39.

       Defendant failed to fully comply with this Court’s Remand Order. While Dell Marketing

and its counsel ensured on the Navy’s behalf that the investigation of Dell Marketing employees

covered the full period ordered by the Court, see AR 6613-17, 7381-91, the Navy intentionally

limited the scope of its own personnel’s declarations to May 21, 2021, rather than to May 27, 2021,

as the Court clearly ordered. See AR 7372-80 (declarations stating that “Prior to the initial award

of the BPA to Insight on May 21, 2021, I did not discuss with or disclose Insight’s pricing to

anyone.”). This was not an accidental oversight:




                                                                                                   2
       The Navy determined that further investigation . . . was unnecessary to determine
       the impact of this alleged PIA violation for two independent reasons: 1) “any
       hypothetical disclosures of Insight’s pricing to Dell before 27 May 2021 by
       someone with access to the SharePoint site would not have violated the PIA,”
       because this was after the award to Insight and before the corrective action re-
       opening the competition; and 2) “[e]ven if [Department of Defense (DoD)]
       personnel could have violated the PIA between 21 May 2021 and 27 May 2021
       with respect to Insight’s pricing information,” further investigation “would have
       been unnecessary because the Dell employees involved made it clear in their
       declarations that they did not have Insight’s CLIN price information when they
       asked about the promotional CLINs on 27 May 2021.” AR 7399 n.1.

(ECF No. 71) at 3-4. Counsel for Defendant confirmed during oral argument that the Navy did

not investigate to the full extent ordered by this Court because it does not believe a PIA violation

could occur after May 21, 2021:

       THE COURT: But why not do that for the Navy declarations as well? Why did [the Navy]
       just stop [its personnel’s declarations] at [May] 21st?

       MR. RAYEL: Well, I think there are a couple of reasons, and, you know, one, whether the
       Court agrees or not, it is the Navy’s position that no PIA violation was possible in that time
       period between May 21st and 27th.

Transcript of Oral Argument dated April 8, 2022 (ECF No. 95) (Tr. Oral Arg.) at 32-33.

       Defendant’s argument that the Court can overlook the blind spots created via the Navy’s

sua sponte limitation of the scope of its own personnel declarations, purportedly on the basis that

“any hypothetical disclosures of Insight’s pricing to Dell before 27 May 2021 . . . would not have

violated the PIA,” ignores the relationship litigants have with the Court. (ECF No. 71) at 3-4.

When a Court issues an order, litigants must comply. See White Mountain Apache Tribe of Ariz.

v. United States, 5 Cl. Ct. 288, 295 (1984) (explaining that the court’s “paramount responsibility

to all parties in all cases cannot be exercised if the court allows defiance of its orders”). Thus, the

Navy “was not free simply to disregard [this Court’s] decision and apply its own interpretation of

the statutes and regulations on remand.” Bice v. United States, 72 Fed. Cl. 432, 442 (2006). If the

Navy believed that the PIA investigation should be limited as a matter of law to events on or before


                                                                                                     3
May 21, 2021, the proper and well-trod course was to file a motion for reconsideration with the

Court. Instead, Defendant opted to make legal determinations for itself, rendering incomplete what

might otherwise have been an acceptable investigation and undermining an investigative

conclusion that might otherwise have been rational. The Navy must now comply with the Remand

Order this Court issued months ago, this time in its entirety.

       To provide the Navy a final opportunity to comply with this Court’s Remand Order, the

Court will remand this case to the Navy to conduct a supplemental investigation within 7 days.

Remand for further investigation is appropriate when “the agency has not considered all relevant

factors, or if the reviewing court simply cannot evaluate the challenged agency action on the basis

of the record before it.” Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985). An

investigation like this one, which did not explore the full scope ordered by the Court, “has not

considered all relevant factors.” Id. Furthermore, the Navy’s incomplete investigation hinders the

Court’s ability to review Plaintiff’s PIA allegations. The evidence collected from Dell Marketing

— including declarations covering the period through May 27, 2021, see AR 7372-80, interviews

that probed through May 27, 2021, see AR 6613-17, and contemporaneous emails, see AR 7358-

71 — viewed in isolation might have supported the Navy’s determination that no PIA violation

had occurred. However, the Navy’s decision to investigate its personnel’s actions only through

May 21, 2021, introduces uncertainty for the period of May 21-27, 2021. Despite Defendant’s

insinuations to the contrary, there was a reason for this Court to have ordered the PIA investigation

to fully cover the period through May 27, 2021. In order to evaluate the reasonableness of the

Navy’s investigative conclusions, the Court sought full — not self-selective — transparency by

the Navy concerning events preceding Dell Marketing’s May 27, 2021 email. Accordingly, to

fully evaluate whether the conclusions that the Navy reached in its No Impact Decision (ECF No.



                                                                                                   4
64-1) are reasonable, the Court must have a complete record before it. Further remand to the Navy

to conduct a complete PIA investigation in compliance with this Court’s Remand Order is

necessary.

       While the Court finds it appropriate to again remand to the Navy for further investigation,

the Navy need not start from scratch. It must supplement its incomplete declarations with evidence

spanning the ordered time period (i.e., through May 27, 2021), and certify that its investigation —

including any witness interviews of its own personnel or of others — covered such Court-ordered

time period. See AR 7372-80. Intervenor-Defendant’s counsel appropriately ensured that the PIA

investigation regarding Dell Marketing’s employees and their correspondence covered the period

up until May 27, 2021, and now the Navy must also do so with its own personnel. Consistent with

this Order, the Navy must also issue an amended PIA investigation report analyzing such

supplemental evidence and reflecting a complete investigation of “Plaintiff’s first allegation of a

PIA violation; namely, that the information in Dell Marketing’s May 27, 2021 email to the Navy

concerning certain allegedly mispriced CLINs in Insight’s bid potentially indicates a PIA violation

occurred.” Remand Order at 27.

       For the reasons set forth above, this Court GRANTS IN PART Plaintiff’s Supplemental

Motion for Judgment on the Administrative Record (ECF No. 77), DENIES IN PART

Defendant’s Supplemental Cross-Motion for Judgment on the Administrative Record (ECF No.

78), and DENIES IN PART Intervenor-Defendant’s Supplemental Cross-Motion for Judgment

on the Administrative Record (ECF No. 79). The Court REMANDS this action to the Navy for

action consistent with this Order. Within 7 days of this Order, the Navy shall COMPLETE its

PIA investigation in compliance with this Order. Defendant shall also FILE within 7 days of this

Order a Notice of Completion of such investigation, attaching under seal a new investigative report



                                                                                                 5
reflecting conclusions reached and evidence considered in compliance with this Court’s Order.

       As the parties’ MJARs and SMJARs are fully and thoroughly briefed, the Court does not

currently anticipate a need for further briefing. Should the Court require additional briefing

following remand, it will so notify the parties. Given upcoming procurement deadlines, this Court

will issue an oral ruling on the protest grounds raised in the MJARs and SMJARs, summarizing

the Court’s decision and lifting or maintaining the current injunction in place. 1 The April 27, 2022

status conference, set during oral argument on the SMJARs, is vacated. See Tr. Oral Arg. at 84.

The Court will schedule a telephonic conference at a mutually agreeable date and time during the

first or second week of May 2022, during which it anticipates issuing its ruling. By April 28, 2022,

the parties shall FILE a Joint Status Report listing mutually available dates and times for the

telephonic conference.



       IT IS SO ORDERED.



                                                               s/Eleni M. Roumel
                                                              ELENI M. ROUMEL
                                                                    Judge




1
  The parties consented to this arrangement at oral argument, including that the Court will
subsequently provide a more fulsome written opinion and enter judgment accordingly at that time.
See Tr. Oral Arg. at 82-83.
                                                                                                   6